Case 2:19-cv-04209-R-GJS Document 1 Filed 05/15/19 Page 1 of 4 Page ID #:1




  1   KATES. LEHRMAN [Bar No. 123050]
  2   klehrman@lelu·manlawgroup.com
      ROBERT A. PHILIPSON [Bar No. 108940]
  3   rphilipson@lebrmanlaw group.com
  4   DANIEL R. VILLEGAS [Bar No. 159935]
      dvillegas@lehrmanlawgroup.com
  5
      BLAKE H. RAMSAY [Bar No. 300025]
  6   bramsay@lehrmanlawgroup.cmn
  7   LEHRMAN LAW GROUP
      12121 Wilshire Boulevard
  8
      Suite 1300
  9   Los Angeles, CA 90025
      (310) 917-4500
 10
      (310) 917-5677 (FAX)
 11
      Attorneys for Defendant
 12   BMW OF NORTH AMERICA, LLC
 13
                                   UNITED STATES DISTRICT COURT
 14

 15                                CENTRAL DISTRICT OF CALIFORNIA
 16

 17 EUGENE KIM,                       )           Case No. 2:19-cv-04209
                                      )           [Filed: July 17, 2018]
 18                Plaintiff,         )
 19                                   )
             v.                       )
 20
                                      )
 21   BMW OF NORTH AMERICA, LLC; )                NOTICE OF REMOVAL OF
      PACIFIC BMW; and DOES 1 through )           ACTION UNDER 28 U.S.C. §1441
 22
      10, inclusive,                  )           (DIVERSITY); DEMAND FOR
 23                                   )           JURY TRIAL; DECLARATION OF
 24
                   Defendants.        )           ROBERT A. PHILIPSON
                                      )
 25                                   )
 26                                   )
                                      )
 27                                   )
 28
      55.511.RAP - 00386627.DOCX             1                       2: 19-cv-04209
            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
            DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
Case 2:19-cv-04209-R-GJS Document 1 Filed 05/15/19 Page 2 of 4 Page ID #:2




  1            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
  2            PLEASE TAKE NOTICE that defendant BMW of North America, LLC
  3   (BMW NA), hereby removes to this Court the State Court action described below.
  4            1.      On July 17, 2018, an action was commenced in the Superior Court of
  5   the State of California, County of Los Angeles, Case Number BC714409, entitled
  6   Eugene Kim v. BMW of North America, LLC, Pacific BMW and Does 1 through
  7   10, inclusive.
  8           2.       On April 15, 2019, plaintiff dismissed the action with respect to
  9   Pacific BMW, leaving BMW NA as the only named defendant in this action. It
 1o   was on this date that BMW NA received, through service or otherwise, a copy of
 11   an amended pleading, motion, order or other paper from which it could first be
 12   ascertained that the case was one that had become removable. A true and correct
 13   copy of the summons and complaint is attached as Exhibit A to the Declaration of
 14   Robert A. Philipson. A true and correct copy of BMW NA's answer to the
 15   complaint is attached as Exhibit B to the Declaration of Robert A. Philipson. A
 16   true and correct copy of Pacific BMW's answer to the complaint is attached as
 17   Exhibit C to the Declaration of Robert A. Philipson. A true and correct copy of the
 18   dismissal of Pacific BMW is attached as Exhibit D to the Declaration of Robert A.
 19   Philipson.
 20                      THIS COURT HAS DIVERSITY JURISDICTION
 21           4.       This is a civil action of which this court has original jurisdiction under
 22   the provisions of Title 28, Section 1332 of the United States Code, and is one that
23    may be removed to this court by defendant, pursuant to Title 28, Section 1441 of
24    the United States Code, in that it is a civil action wherein the matter in controversy
25    exceeds the sum or value of $75,000, exclusive of interest and costs, and is
26    between citizens of different states.
27    Ill
28    Ill
      55.511.RAP-00386627.DOCX                2                             2:19-cv-04209
            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
            DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
Case 2:19-cv-04209-R-GJS Document 1 Filed 05/15/19 Page 3 of 4 Page ID #:3




  1   A.       There Is Complete Diversity Between The Parties
  2            5.       Plaintiff Eugene Kim is the only named plaintiff. At the time this
  3   action was commenced, he was and still is a citizen of the State of California,
  4   residing in Newport Beach.
  5            6.       Defendant BMW NA, at the time this action was commenced, was
  6   and still is a limited liability company organized under the laws of the State of
  7   Delaware, with its principal place of business in the State of New Jersey. BMW
  8   NA was not and is not organized under the laws of the State of California. The
  9   sole member of BMW NA is BMW (US) Holding Corp., which was and still is a
 1o   corporation organized under the laws of the State of Delaware, with its principal
 11   place of business in the State ofNew Jersey. BMW (US) Holding Corp. was not
 12   and is not organized under the laws of the State of California.
 13   B.       The Matter In Controversy Exceeds The Sum Or Value Of $75,000
 14            7.       Plaintiff purchased a certified pre-owned 2012 BMW 750i on or about
 15   December 26, 2012 for a total sale price of $73,732.00. (See Declaration of Robert
 16   A. Philipson, paragraph 7 and Exhibit E thereto.) Plaintiff alleges damages of "not
 17   less than $25,000.01." (See Complaint, paragraph 13.) He seeks a refund of the
 18   purchase price, a civil penalty of two times actual damages and punitive damages.
 19   (See Complaint, page 10, line 26 through page 11, line 8.)
 20            8.       Since plaintiff seeks a refund of $73,732.00, the amount in
 21   controversy is at least $221,196.00 ($73,732.00 in damages+ (2 x $73,732.00)
 22   civil penalty), without taking into consideration whatever incidental and
 23   consequential damages, prejudgment interest or punitive damages plaintiff may
 24   claim or the attorney fees and costs plaintiff may claim. Even if plaintiffs
 25   damages were only $25,000.01, the amount in controversy would still be more than
 26   $75,000.00 ($25,000.01 in damages+ (2 x $25,000.01) civil penalty.)
 27            9.       The potential civil penalty is properly included in the amount in
 28   controversy. (See, e.g., Brady v. Mercedes Benz, (N.D. Cal. 2002) 243 F. Supp.

      55.511.RAP - 00386627.DOCX   3                         2: 19-cv-04209
            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
            DEMAND FOR JURY TRIAL; DECLARATION OF ROBERT A. PHILIPSON
Case 2:19-cv-04209-R-GJS Document 1 Filed 05/15/19 Page 4 of 4 Page ID #:4




  1   2d 1004, 1009.) A reasonable estimate of attorney's fees likely to be expended is
  2   also properly included. (Id. at 1010-11.) Fee awards in cases of this nature may be
  3   substantial, even in cases that are settled without trial. (See, e.g., Goglin v. BMW
  4   ofNorth America, LLC (2016) 4 Cal.App.5th 462, 470 ($185,214.19 fee award);
  5   Gezalyan v. BMW of North America, LLC (C.D. Cal. 2010) 697 F.Supp.2d 1168,
  6   1171 ($50,404.34 fee award).)
  7           10.     This Court has supplemental subject matter jurisdiction over the
  8   claims set forth in the complaint pursuant to 28 U.S.C. § 1367(a), because the
  9   claims set forth therein are so related to the claims in the action within the Court's
 1o   original jurisdiction that they form part of the same case or controversy under
 11   Article III of the U.S. Constitution.
 12           WHEREFORE, BMW NA prays that the above action now pending
 13   against it in the Superior Court of California, County of Los Angeles, be removed
 14   therefrom to this Court.
 15   DATED: May 15, 2019                       LEHRMAN LAW GROUP
                                                KATES. LEHRMAN
 16                                             ROBERT A. PHILIPSON
                                                DANIEL R. VILLEGAS
 17                                             BLAKE H. RAMSAY
 18
                                         By: /s/ Robert A. Philipson
 19                                          Robert A. Philipson
                                             Attorneys for Defendant
 20                                          BMW OF NORTH AMERICA LLC
 21

 22
 23

 24

 25

 26
 27

 28

      55.511.RAP-00386627.DOCX              4                            2:19-cv-04209
            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441 (DIVERSITY);
            DEMAND FOR JURY TRIAL; DECLARATION OF ROBER T A. PHILIPSON
